SENTENCIA
Visto el Art. Y, See. 4, Const. E.L.A., L.P.R.A., Tomo 1, preceptivo de que ninguna ley se declarará inconstitucional a no ser por una mayoría del número total de los jueces de que esté compuesto el Tribunal, por estar igualmente dividido, se revoca la sentencia del Tribunal Superior, Sala de San Juan, que declaró inconstitucional los Arts. 553-556 del Código Penal de Puerto Rico, conocidos o denominados en conjunto como Ley de Cierre, 33 L.P.R.A. sees. 2201-2203.
*704Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. Los Jueces Asociados Señores Negrón García, Rebollo López y Hernández Denton emitieron opi-niones concurrentes. El Juez Presidente Señor Pons Núñez emitió opinión disidente, a la cual se unen los Jueces Aso-ciados Señores Ortiz y Alonso Alonso. La Juez Asociada Se-ñora Naveira de Rodón quiere hacer constar que, luego de intervenir en este caso, advino a su conocimiento que un pa-riente suyo dentro del segundo grado de consanguinidad tiene interés directo en el asunto del cual trata el presente caso. Debido a estas circunstancias, ha decidido que es su deber y obligación inhibirse de intervenir en el mismo.
(Fdo.) Bruno Cortés Trigo Secretario General
—O—